SENTENCIA
Un agente de la Policía de Puerto Rico recibió por la vía telefónica una confidencia anónima a los efectos de que dos personas transitaban en determinado vehículo de motor por *335las inmediaciones de un garaje de gasolina en la entrada de la Urb. Round Hill, Río Piedras, Puerto Rico, portando ile-galmente un arma de fuego que había sido hurtada a un miembro de dicha fuerza policíaca. El confidente, alegada-mente, brindó una descripción tanto de dichas personas como del vehículo en cuestión. Al otro día de recibir dicha confidencia, y en horas de la tarde, dicho agente en unión a otro compañero pudo observar, en las inmediaciones del lu-gar mencionado, un vehículo igual al descrito en el cual tran-sitaban'dos personas que correspondían a la descripción brindada en la confidencia. Éstas no se encontraban en ese momento cometiendo delito alguno. Los agentes procedie-ron, como consecuencia de la confidencia recibida, a detener el vehículo. Se acercaron al mismo. Mientras uno de ellos requirió del conductor del vehículo las correspondientes li-cencias, el otro se acercó al vehículo por el lado del pasajero. Éste pudo observar un cono de papel blanco cerrado en el interior del vehículo. El agente, pensando que el mismo po-día contener una droga narcótica, ocupó dicho cono. Al abrirlo pudo notar que el mismo, según su experiencia, con-tenía picadura de supuesta marihuana. Los ocupantes del ve-hículo fueron arrestados. Un registro del automóvil por parte de uno de los agentes tuvo como resultado la ocupación de un arma de fuego debajo del asiento delantero.
El Estado presentó pliegos acusatorios contra los ocu-pantes del vehículo imputándoles una violación a la Ley de Sustancias Controladas de Puerto Rico, Art. 404 (24 L.P.R.A. see. 2404); violación a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. secs. 416 y 418, y una infracción al Art. 168 del Código Penal vigente, 33 L.P.R.A. see. 4274.
Expedimos auto de certiorari para revisar una resolución emitida por el Tribunal Superior de Puerto Rico, Sala de Carolina, mediante la cual se declaró sin lugar una moción de *336supresión de evidencia que presentara uno de los ocupantes del vehículo, el aquí peticionario Miguel A. García Colón.
i — i
Un examen de los hechos relatados —los cuales no están en controversia— y de los correspondientes alegatos presen-tados por las partes nos convence de que procede revocar la resolución emitida por el tribunal de instancia mediante la cual se declaró sin lugar la supresión solicitada. Resulta evi-dente que los agentes del orden público no tenían “motivos fundados” para intervenir con, y arrestar, a los ocupantes del vehículo en controversia. Pueblo v. Rey Marrero, 109 D.P.R. 739 (1980); Pueblo v. Alcalá Fernández, 109 D.P.R. 326 (1980). Procede la supresión de la evidencia ocupada con mo-tivo del arresto y registro efectuado.
Por las razones antes expresadas, se dicta sentencia re-vocatoria de la resolución recurrida emitida por el Tribunal Superior de Puerto Rico, Sala de Carolina, y se devuel-ve el caso a dicho foro para procedimientos ulteriores compatibles con lo aquí resuelto.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López emitió opinión concurrente. El Juez Asociado Señor Negrón García emitió opinión disidente, a la cual se unen los Jueces Asociados Señores Ortiz y Alonso Alonso.
(.Fdo.) Bruno Cortés Trigo Secretario General
—O—